Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
a) image stream processing system (claim 4) and its placement between the surgical camera and processing module (claim 4)
b) medical device interface (claim 5);
c) medical device (claims 5, 7);
d) the medical device interface “between a medical device and the medical software tool (claim 5);
e) the general method steps recited in claim 7.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  in claim 1, line 26, “for display further comprising” should be “for display, further comprising”;  in claim 8, “with each of wavelength settings” should be “with each wavelength setting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 5, 
a) claim 5 recites that the system further comprises a “medical device interface”, which Applicant states is referring to element 402 in Fig.4 (see page 7, first paragraph of the remarks filed January 15, 2021).  Element 402 in Fig.4 is labeled as “User Interface 402”.  Since claim 1 already recites the “user interface”, it is unclear whether Applicant intends to claim an additional “user interface”, a different user interface, or if claim 5 should be referring back to the previously claimed “user interface”;
b) claim 5 recites that the medical device interface comprises “one or more processors, controllers, control modules, or other processing devices, such as a processor”.  Since claim 1 already recites a processor, it is unclear if Applicant is attempting to claim an additional processor or if this claim should be referring back to the previously recited processor.
As to claim 7,
a) claim 7 is indefinite for reciting that “providing with the computer system a medical software tool through a user interface”.  The specification now defines the medical software tool as element 200 shown in Fig.2 as medical display system 202, a surgical camera system 204, a medical imaging processing system 206 and a light source system 208, and the user interface as “a keypad, keyboard, mouse or pointing device, or touchscreen interface”.  Although one of ordinary skill would recognize that a computer system can provide for processing and display functions, it is not clear how a computer system can provide the surgical camera system or the light source system through the user interface (or what this even means);

Dependent claims inherit those defects.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 fails to further limit claim 1 since claim 1 already recites that the user interface enables the annotations to overlay the image stream (unless Applicant contends that “overlay” and “present…over” mean two different things).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0381278, hereinafter “Kang”) in view of Shoji et al. (U.S 2004/0239760, hereinafter “Shoji”), Lee et al. (US 2014/0275760, hereinafter “Lee”) and Jacobsen et al. (US 2010/0171821, hereinafter “Jacobsen”).
As to claim 1, Kang discloses a medical image processing system for medical software tools, comprising: 
an image stream output via a surgical camera (image signal generator 100, Figs.1,2, [0047] outputting a video image signal); 
a user interface comprising a keypad, keyboard, mouse or pointing device, or touchscreen interface (any user interface including touchscreen, keyboard, mouse or stylus, [0059],[0099]); 
a medical image display system comprising a display (display unit 800, Figs.1,2, [0064]); wherein said medical image display system displays surgery related images captured by a medical software tool stored historically in connection with spectroscopy assisted surgical procedures so that said system user may compare real life present time surgical conditions with prior in time historic surgical conditions for reference to enable said user to effect real time surgical decisions (display is capable of displaying a historical image signal of an illness, stored in a database, with the current image, [0090]-[0092]); 
a light source sufficient to amplify said image stream perceivable by said camera (light emitting unit, see “LIGHT” in Fig.1, [0041], [0048]); 

a processing module comprising at least one processor, a non-transitory memory, and hardware, software, or firmware (CPU 300, image processing unit 400, Fig.2) configured to compress and decompress image sensor data for display (Kang contemplates compression/decompression to be performed, although it doesn’t have to be, [0131]-[0134]), further comprising edge detection algorithms (edge detection of image signal, [0093]); 
wherein said algorithms determine a number of visible edges within the multispectral image data that is displayed via a medical image display system (edge detection, [0093], by nature of detecting edges, will result in the number of visible edges in the image).
Although Kang teaches overlaying the user interface on the image ([0061]), Kang fails to disclose that the system stores annotations created by a user along with said image stream so that said annotations appear to overlay said image stream as viewed by said user.  In the same field of endeavor, Shoji teaches that it is known to store annotations (e.g. a mark or other types of information, [0062], [0077], Fig.2) input through a touchscreen (or other user interface, [0092]) on the monitor image ([0062]) for display and storing of the image and annotations ([0064]-[0065]).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the system of Kang to additionally store and display annotations overlaid with the image to allow the user to store important information about the procedure associated with the image to provide more detailed information when reviewing the images (Shoji, [0090]) or preparing reports (Shoji,[0089]).
Kang further fails to disclose the particular type of monitor used in the system.  In the same field of endeavor, Lee teaches that a endoscopic procedure monitor may be at least one 
Kang further discloses that the system can control certain aspects of the light source, such as intensity (e.g. [0048]), but fails to that the light source is controlled to scan through a range of wavelengths until a wavelength is selected for observation.  However, in the same field of endeavor, Jacobsen evidences that it would be advantageous to provide the light source with the capability of producing multiple different wavelengths of light and to provide control such that separate and distinct wavelengths of light are emitted to obtain respective images so that it can be determined which wavelength of light results in an optimal image ([0053]-[0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide the system of Kang the ability to scan through all appropriate wavelengths of light in order to advantageously determine which wavelength of light results in the optimal image, as taught by Jacobsen ([0054]).
As to claim 2, the user interface is further configured to present the annotations over the image stream (as set forth above with respect to claim 1).
As to claim 3, the surgical camera is an endoscope or a laparoscope (telescope 10, Fig.1).
As to claim 4, the processing module is further configured to receive the image stream from the surgical camera through an image stream processing system (images stream transmitted through signal processing unit 200, Fig.2).

As to claim 7, given the combination set forth above with respect to claim 1, and applicable to the claim as best understood, Kang/Shoji/Lee/Jacobsen discloses a method for operating medical software tools, comprising:
receiving with a computer system an image stream from a surgical camera (Kang, computer system 20, Fig.1, receives an image stream from surgical camera 100, Fig.1, as illustrated in Fig.2); the computer system providing a user input device (Kang, any user interface including touchscreen, keyboard, mouse or stylus, [0059],[0099]) so that said user may annotate said image stream with conditions believed pertinent to said user for presentation as an overlay adapted for presentation over the image stream (as taught by Shoji and set forth above with respect to the annotation function of claim 1); 
providing with the computer system a medical software tool through a user interface comprising a keypad, keyboard, mouse or pointing device, touchscreen interface (user input device of Kang as set forth above allows the computer system 20 to operate as a medical software tool by allowing annotations or other operations, [0059]), wherein a surgical camera system captures medical images transferred by a wired or wireless communication link to a 
performing with the computer system an operation of the medical software tool with respect to the image stream (computer system, through use of the interface as set forth above with respect to Shoji, allows annotations overlaying the image stream;  additionally, operations to be done on image stream, Kang [0059]); 
providing with the computer system an output of the operation for presentation over the image stream (annotations of Shoji as set forth above); 
providing a medical image display system comprising, a display selected from the group consisting of a plasma display, a Liquid Crystal Display (LCD), and a Light Emitting Diode (LED) display (with respect to Lee above, the display of Kang can be any one of these displays), wherein said medical image display system displays historic medical procedure images obtained in connection with spectroscopy assisted surgical procedures to enable said user 5to make real time decisions based on prior historic conditions (Kang, display is capable of displaying a historical image signal of an illness, stored in a database, with the current image, [0090]-[0092]; this would enable a real-time decision to be made); and 
providing a light source of a wavelength output varied from a lower wavelength to an upper wavelength, wherein said wavelength variation is repeated until a particular wavelength .

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0381278, hereinafter “Kang”) in view of Shoji et al. (U.S 2004/0239760, hereinafter “Shoji”), Lee et al. (US 2014/0275760, hereinafter “Lee”) and Jacobsen et al. (US 2010/0171821, hereinafter “Jacobsen”), as set forth above with respect to claim 7, and further in view of Takao (US 2017/0163875).
As to claims 8 and 9, Kang, in view of Shoji, Lee, and Jacobsen, disclose a system wherein a wavelength setting according to an optimal image is determined by scanning through a range of wavelengths until the best image is found.  Jacobsen further teaches that the system can make that determination using a technique such as contrast measurement (see last line of [0054]).  Takao teaches that the high contrast in an image equates to an image having the greatest number of edges using edge detection ([0082]) (Similarly, it would follow that an image having low contrast equates to an image having the least number of edges).  Since the Kang system already  includes edge detection algorithms ([0093]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied those edge detection algorithms as a technique for determining the optimal image for a selected wavelength setting, as taught by Jacobsen above, so that additional algorithms would not have to be installed or included in the Kang system.  Therefore, in using the edge detection technique in the image optimalization procedure as set forth above, the number of edges would be detected for every scanned wavelength (for at least a first and second wavelength setting) and compared to one another to determine at which wavelength setting the image has the largest number of edges.  .

Response to Arguments
It is noted that most of the Drawing Objections, Interpretations under 112(f), 112(a) rejections, and 112(b) rejections are hereby withdrawn in view of the amendments and remarks filed on January 15, 2021.  Most of the objections/rejections appearing above were required to address new or remaining issues stemming from the amended claims and drawings.
Since the claims have been deemed acceptable for the application of prior art, prior art rejections are set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140375781 A1	ONO; Mitsunobu
US 20030159141 A1	Zacharias, Jaime





 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795